Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Kim et al. (U.S. App. 2021/0398498) teaches a voltage regulating circuit (see at least Para. 96 regulating emission voltage), comprising: an impedance circuit (see Fig. 10, Item 610) comprising a first node and a second node (FBC between R1 and R2) , wherein the second node (FBC between R1 and R2) is electrically coupled to a load (node between D and R1) through an impedance element (Fig. 10, node FBC is connected to CH11 through R1); a control unit (see Fig. 10, Item T11) electrically coupled to the first node, and configured to control a first voltage value of the first node according to a control signal (Fig. 10, FB); and a power supply circuit (Fig. 10, D,L,Vs,CON), an input terminal of the power supply circuit (Fig. 10, D,L,Vs,CON) electrically coupled to the second node (FBC between R1 and R2), an output terminal of the power supply circuit (Fig. 10, D,L,Vs,CON) electrically coupled to the load (node between D and R1), wherein the power supply circuit (Fig. 10, D,L,Vs,CON) is configured to output a control voltage to the load (node between D and R1) according to a second voltage value of the second node (FBC between R1 and R2).
	In regard to claim 6, Kim teaches a display device (see Abstract), comprising: a display circuit (see Abstract), comprising a driver and at least a pixel unit; and a voltage regulating circuit, comprising: an impedance circuit (see Fig. 10, Item 610) comprising a first node and a second node (FBC between R1 and R2), wherein the second node (FBC between R1 and R2) is electrically coupled to the display circuit through an impedance element (Fig. 10, node FBC is connected to CH11 through R1); a control unit (see Fig. 10, Item T11) electrically coupled to the first node, and configured to control a first voltage value of the first node according to a control signal (Fig. 10, FB); and a power supply circuit (Fig. 10, D,L,Vs,CON), an input terminal of the power supply circuit (Fig. 10, D,L,Vs,CON) electrically coupled to the second node (FBC between R1 and R2), an output terminal of the power supply circuit (Fig. 10, D,L,Vs,CON) electrically coupled to the display circuit, wherein the power supply circuit (Fig. 10, D,L,Vs,CON) is configured to output a control voltage to the display circuit according to a second voltage value of the second node (FBC between R1 and R2).
In regard to claim 12, Kim teaches a voltage regulating method, comprising: adjusting a first voltage value of a first node in an impedance circuit (see Fig. 10, Item 610) according to a control signal (Fig. 10, FB), wherein the impedance circuit (see Fig. 10, Item 610) comprises a plurality of resistors (see Fig. 10, 610), the first node and a second node (FBC between R1 and R2), and the second node (FBC between R1 and R2) is electrically coupled to a power supply circuit (Fig. 10, D,L,Vs,CON) and a display circuit; outputting a control voltage to the display circuit through the power supply circuit (Fig. 10, D,L,Vs,CON) according to a second voltage value of the second node (FBC between R1 and R2).
Lu et al. (U.S. App. 2010/0277509) teaches and driving at least a pixel unit through the display circuit according to the control voltage to adjust a grayscale value of the at least pixel unit  (see at least Para. 4).
The references neither singularly nor in combination  appear to teach the most recent amendment wherein the power supply circuit generates the control voltage according to the second voltage value of the second node; wherein the controller is electrically coupled to the power supply circuit for adjusting the power supply circuit to output different voltage values.  Dependent claims are allowed for similar reasons. The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625